OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07677 Profit Funds Investment Trust (Exact name of registrant as specified in charter) 8401 Colesville Road, Suite 320Silver Spring, Maryland (Address of principal executive offices) (Zip code) Eugene A. Profit Profit Investment Management8401 Colesville RoadSilver Spring, MD 20910 (Name and address of agent for service) Registrant's telephone number, including area code:(301) 650-0059 Date of fiscal year end:September 30, 2010 Date of reporting period: March 31, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. THE PROFIT FUND Semi-Annual Report March 31, 2010 (Unaudited) THE PROFIT FUND LETTER TO SHAREHOLDERS May 6, 2010 Dear Profit Fund Shareholder, During the six months ended March 31, 2010, the total return of The Profit Fund (the “Fund”) was 12.06%, while the S&P 500 Index (the “Index”) appreciated 11.75%. The graphic and table below show the historical performance (in percentage terms) of the Fund and the Index over each fiscal year ended September 30 since 1998. The Profit Fund vs. The S&P 500 Index (Total Returns for Fiscal Years Ended September 30) S&P 500 Index 9.57% 27.80% 13.28% -26.62% -20.49% 24.40% 13.87% 12.25% 10.79% 16.44% -21.98% -6.91% The Profit Fund -0.57% 42.52% 26.14% -31.37% -17.59% 30.04% 14.28% 9.82% 7.10% 16.92% -20.12% -0.29% Market Review: When viewing the economic data and daily stock market gyrations, the market consensus opinion of a solid economic rebound and continued market gains are in contrast to the views held by the investment team at Profit Investment Management. We believe the stock market is overvalued, and sentiment is over-bullish. Some market data that we’ve been ruminating on lately: - The inventory cycle and increased restocking has added to organic growth. Nearly 70% of revised Q4’09 GDP growth was due to the inventory cycle. Unfortunately, this effect is usually short lived. Going forward, we expect further increases in production will depend on increases in consumption or exports. 2 - Consumer spending is higher in the face of flattish income growth. Personal Consumption Expenditures have been positive since Q3’09. However, the savings rate has slipped to 3.1% from 4.7% as of the end of last year. Personal Income Growth was 0% in February 2010. One wonders how much longer consumers can dip into savings to pay for purchases. - The continued divergence between nonfarm payrolls and the ADP count makes us wonder who to believe. The ADP jobs count showing that private payrolls fell 23,000 in March is at odds with the Bureau of Labor Statistics, which claimed that private payrolls increased by 123,000. If both surveys were moving in the same direction we would be incrementally more positive on the employment outlook. - There is a widely held belief that the federal government can be expected to fix all the problems in the economy without any repercussions. This view is understandable considering that large financial institutions and certain auto companies were bailed out despite the U.S. running a record $1.5 trillion deficit. Going forward, the bond market may not continue to cooperate. After a 70% plus rally that was largely fueled by unprecedented government intervention, the excitement that is pervasive in the stock market gives us much concern. The tendency for the market to reach marginal new highs in the face of positive economic data points to a market that is losing momentum and has likely fully factored in the latest evidence of growth. If signs of economic stabilization do not turn into full fledged growth, we believe the market will be disappointed. Fund Performance: The Fund outperformed the Index during the first half of fiscal year 2010 primarily due to positions in the Information Technology and Financials sectors. It is our belief that much of the growth in the market will come from the Information Technology sector. Therefore, we continued to maintain a significant overweight in the sector. This allocation decision proved to be accretive, adding 0.30% to the portfolio’s performance relative to the Index. Within the Information Technology sector, Akamai Technologies, Inc. and Apple, Inc. were the largest contributors, appreciating 59.7% and 26.7%, respectively. Over the last six months, Akamai has delivered two very strong earnings reports and benefitted from a tremendous amount of positive news. Pricing improved considerably throughout the fourth quarter due to strong demand from multiple end markets. Apple is firing on all cylinders. During the holiday shopping season stores were packed with consumers in search of Apple products. The strength continued into the New Year as international demand for the iPod appeared very strong. The company continues to innovate and is benefitting from the very successful launch of the iPad during the first quarter of this year. Apple was proud to announce that it sold one million iPad’s in 28 days, while it took the iPhone 74 days. Given our concerns about the economy in general and the housing market in particular, we took a more defensive posture by overweighting the Health Care sector and underweighting the Financials sector. The underweight in Financials as well as our individual stock selections worked to our advantage. 3 In Financials, our selections outperformed the Index by more than 3.5%. Much of the out performance came from holding AFLAC, Inc. and Berkshire Hathaway, Inc., which appreciated 28.6% and 20.6%, respectively. Investors have been concerned about AFLAC’s ongoing insurance sales efforts and the impact of poor economic conditions in the U.S. on supplemental insurance sales. In Japan, AFLAC introduced a product change and increased distribution in the bank channel to increase consumer demand. AFLAC’s strong brand reputation and revised product suite in Japan continued to push the stock higher in the beginning of the year. Berkshire’s shares were flattish from November to mid-January as investors were concerned about a fully valued stock and Berkshire’s reduced reinsurance businesses. Also, concerns about general economic weakness reduced investor sentiment surrounding Berkshire’s non-insurance subsidiaries. In February, BRK.B was added to the Index replacing Burlington Northern Santa Fe Railway, which Berkshire acquired. As economic data began to indicate that the U.S. was stabilizing there was rising investor interest in Berkshire. We have been increasing our weighting in Health Care because we believe this sector will experience above average growth as a result of the boost in the demand for Health Care driven by the increased availability of insurance and the aging U.S. population. While Health Care stocks in the Index appreciated 12.6%, our Health Care stocks appreciated only 9.9%. Our brief encounter with GlaxoSmithKline PLC as a holding in the Fund, and our overweight in Amgen, were the most significant detractors from our performance. Amgen has continued to struggle as a result of issues with Aranesp. The shortfall in Aranesp sales are slowly being replaced by Amgen’s other drugs, but not as quickly as expected. The company has also had some hiccups in getting approval of Prolia (bone-loss treatment drug). While the FDA’s request for additional information has generated concerns about the rest of the company’s bone loss drugs, we remain optimistic that these near term issues will be resolved shortly. Our Consumer Discretionary holdings appreciated almost 17%. Unfortunately, the Consumer Discretionary stocks in the Index appreciated by more than 20%. Our selections lagged as a result of a 9.9% decline in our GameStop shares. In the beginning of December, the stock declined as a result of the announcement that Wal-Mart would be aggressively discounting select video game titles throughout the holiday season. The vast majorities of these titles were long past their release date or had underperformed the retailer’s expectations. GameStop fell further in January due to the less than stellar same store sales report for the holiday season and a lowering of fourth quarter earning projections. The miss was attributed to weak economic trends, bad weather and product shortages. Additionally, the more promotional environment continued to have a negative impact on results. More recently, the stock has recovered from the sell off due to a reversal in business fundamentals. Purchases and Sales: Purchases: In general, the purchases were designed to add growth to the portfolio. Despite our concerns about the poor macro-economic outlook, we became somewhat less defensive during the course of the last six months in order to ensure that the portfolio keeps up with the rising market. 4 • Abbott Laboratories: We initiated our position in Abbott Laboratories to benefit from the company’s recent strategic acquisitions, which should enhance the company’s long term growth outlook by strengthening top line growth and expanding margins. • Express Scripts: We initiated a position in Express Scripts because we believe the company will benefit from the Health Care legislation. • GameStop Stores: We initiated the position when the stock became cheap relative to its earnings growth potential in 2010. In our opinion, the Street was overly focused on longer term concerns that would not impact earnings growth in 2010. Additionally, GameStop had a significant amount of cash on the balance sheet that could be used for share repurchases • Marathon Oil: The least expensive major integrated oil company. Due to its significant refining operations, the stock hasn’t experienced a meaningful move in nearly a year. As economic conditions stabilize, refiners should be able to expand margins and we believe Marathon Oil’s valuation discount should generate a better risk adjusted return relative to its peers. • GlaxoSmithKline PLC: We initiated a position in GlaxoSmithKline to benefit from the growing demand for the vaccine for the H1N1 virus along with a foreign exchange tailwind. • Research in Motion: The Street has been concerned about Research in Motion as a result of the competitive products on the market from Apple, Palm and other smartphone makers. In our view, Research in Motion is a best in class smartphone maker, especially for corporate use. Therefore, we expect them to remain the leader as the market opportunity continues to grow. Sales: • Staples, Inc.: We sold the stock after a disappointing earnings report in the first quarter. Staples, Inc. is heavily investing in its business, which will likely limit the upside in the near term. • GlaxoSmithKline PLC: We sold the stock upon the realization that the demand for the H1N1 vaccine was below previous expectations, as well as the FDA’s proposed label changes for the company’s asthma medication. • Danaher: We sold Danaher because it reached our price target and we do not expect the Industrials sector to lead the market growth in the upcoming year. • General Dynamics: We sold this stock because we are anticipating an overall decline in defense spending over the next few years. • Illinois Tool Works: We sold the stock after it reached our price target. • NVIDIA: We sold NVIDIA as the company had a marvelous few quarters and reached our price target. 5 Outlook: As we stated earlier, the investment outlook for 2010 is mixed with conflicting economic data and market valuations above historical averages. The “easy money” bets on blue chip names that were trading as if they were about to go out of business will not likely again be seen by investors. Just the same, the real panic and fear in the markets is behind us and not likely to return in the coming year. Our defensive stance may cause us to lag benchmarks in the short term as valuations continue to reach frothy levels. However, we believe that in the current market uncertainty investors are better served by owning a diversified portfolio of well managed, cash flow positive, unlevered companies trading at a “cheap” relative value. We would like to take this opportunity to express our sincere appreciation to our valued and growing family of shareholders for entrusting your assets to our care and your continued belief in The Profit Fund investment style. We look forward to serving your investment needs for many years to come. Eugene Profit President/Portfolio Manager Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data current to the most recent month-end, are available by calling 1-888-744-2337. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-888-744-2337 and a copy will be sent to you free of charge or visit the Fund’s website at www.profitfunds.com. Please read the prospectus carefully before you invest. The Profit Fund is distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 6 THE PROFIT FUND The Profit Fund vs S&P 500 Index Sector Diversification As of March 31, 2010 (Unaudited) Top Ten Holdings March 31, 2010 (Unaudited) Security Description % of Net Assets Apple, Inc. 4.3% Citrix Systems, Inc. 3.5% EMC Corp. 3.2% United Technologies Corp. 3.0% Cisco Systems, Inc. 2.9% Walt Disney Co. (The) 2.9% United Parcel Service, Inc. - Class B 2.9% QUALCOMM, Inc. 2.7% Intel Corp. 2.7% Coca-Cola Co. (The) 2.3% 7 THE PROFIT FUND SCHEDULE OF INVESTMENTS March 31, 2010 (Unaudited) Shares Common Stocks — 94.5% Value Consumer Discretionary — 7.6% Hotels, Restaurants & Leisure — 1.6% Yum! Brands, Inc. $ Media — 2.9% Walt Disney Co. (The) Specialty Retail — 3.1% GameStop Corp. - Class A (a) Home Depot, Inc. Consumer Staples — 8.0% Beverages — 4.3% Coca-Cola Co. (The) PepsiCo, Inc. Food & Staples Retailing — 3.7% Costco Wholesale Corp. Wal-Mart Stores, Inc. Energy — 8.3% Energy Equipment & Services — 2.1% Transocean Ltd. (a) Oil, Gas & Consumable Fuels — 6.2% El Paso Corp. Marathon Oil Corp. XTO Energy, Inc. Financials — 8.2% Capital Markets — 3.6% Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Diversified Financial Services — 1.6% JPMorgan Chase & Co. Insurance — 3.0% AFLAC, Inc. 1 Berkshire Hathaway, Inc. - Class A (a) 8 THE PROFIT FUND SCHEDULE OF INVESTMENTS (Continued) Shares Common Stocks — 94.5% (Continued) Value Health Care — 17.5% Biotechnology — 5.6% Amgen, Inc. (a) $ Celgene Corp. (a) Gilead Sciences, Inc. (a) Health Care Equipment & Supplies — 4.2% Hologic, Inc. (a) Medtronic, Inc. Health Care Providers & Services — 4.9% Express Scripts, Inc. (a) Quest Diagnostics, Inc. WellPoint, Inc. (a) Pharmaceuticals — 2.8% Abbot Laboratories Johnson & Johnson Industrials — 9.1% Aerospace & Defense — 5.1% Rockwell Collins, Inc. United Technologies Corp. Air Freight & Logistics — 2.9% United Parcel Service, Inc. - Class B Industrial Conglomerates — 1.1% General Electric Co. Information Technology — 32.3% Communications Equipment — 7.1% Cisco Systems, Inc. (a) QUALCOMM, Inc. Research In Motion Ltd. (a) Computers & Peripherals — 11.3% Apple, Inc. (a) EMC Corp. (a) Hewlett-Packard Co. Western Digital Corp. (a) 9 THE PROFIT FUND SCHEDULE OF INVESTMENTS (Continued) Shares Common Stocks — 94.5% (Continued) Value Information Technology — 32.3% (Continued) Internet Software & Services — 4.4% Akamai Technologies, Inc. (a) $ Google, Inc. - Class A (a) IT Services — 1.4% Visa, Inc. - Class A Shares Semiconductors & Semiconductor Equipment — 2.7% Intel Corp. Software — 5.4% Adobe Systems, Inc. (a) Citrix Systems, Inc. (a) Telecommunication Services — 3.5% Diversified Telecommunication Services — 3.5% AT&T, Inc. Verizon Communications, Inc. Total Common Stocks (Cost $7,801,101) $ Shares Money Market Funds — 1.3% Value Evergreen Institutional Money Market Fund, 0.01% (b) $ Fidelity Institutional Government Portfolio, 0.04% (b) Total Money Market Funds (Cost $129,945) $ Total Investment Securities at Value — 95.8% (Cost $7,931,046) $ Other Assets in Excess of Liabilities — 4.2% Net Assets — 100.0% $ (a) Non-income producing security. (b) Variable rate security. The rate shown is the 7-day effective yield as of March 31, 2010. See accompanying notes to financial statements. 10 THE PROFIT FUND STATEMENT OF ASSETS AND LIABILITIES March 31, 2010 (Unaudited) ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Receivable for capital shares sold Dividends receivable Receivable from Adviser (Note 4) Other assets TOTAL ASSETS $ LIABILITIES Payable to administrator (Note 4) Accrued distribution fees (Note 4) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized losses from security transactions ) Net unrealized appreciation on investments Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price, and redemption price per share $ See accompanying notes to financial statements. 11 THE PROFIT FUND STATEMENT OF OPERATIONS For the Six Months Ended March 31, 2010 (Unaudited) INVESTMENT INCOME Dividends $ EXPENSES Investment advisory fees (Note 4) Professional fees Accounting services fees (Note 4) Administration fees (Note 4) Transfer agent fees (Note 4) Registration fees Insurance expense Distribution expense (Note 4) Postage and supplies Reports to shareholders Custodian and bank service fees Trustees’ fees Other expenses TOTAL EXPENSES Less fee waivers and expense reimbursements by the Adviser (Note 4) ) NET EXPENSES NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation (depreciation) on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 12 THE PROFIT FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended March 31, (Unaudited) Year Ended September 30, 2009 FROM OPERATIONS Net investment loss $ ) $ ) Net realized gains (losses) from security transactions ) Net change in unrealized appreciation (depreciation) on investments Net increase (decrease) in net assets from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net realized gains from security transactions — ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Reinvestment of distributions to shareholders — Payments for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $ — CAPITAL SHARE ACTIVITY Shares sold Shares issued in reinvestment of distributions to shareholders — Shares redeemed ) ) Net increase (decrease) in shares outstanding ) Shares outstanding, beginning of period Shares outstanding, end of period See accompanying notes to financial statements. 13 THE PROFIT FUND FINANCIAL HIGHLIGHTS Per share data for a share outstanding throughout each period: Six Months Ended March 31, 2010 (Unaudited) Year Ended Sept. 30, Year Ended Sept. 30, Year Ended Sept. 30, Year Ended Sept. 30, Year Ended Sept. 30, Net asset value at beginning of period $ Income (loss) from investment operations: Net investment loss ) Net realized and unrealized gains (losses) on investments ) ) Total from investment operations ) ) Less distributions: From net realized gains from security transactions — ) — Net asset value at end of period $ Total return (a) 12.06% (b) (0.29%
